Citation Nr: 0113645	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  96-08 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an increased evaluation for low back 
strain, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.

4. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

5. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel


INTRODUCTION

The veteran had active service from September 1976 to August 
1980.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought.  The veteran initiated and completed an 
appeal from that determination.  

The veteran has urged that his service-connected disabilities 
render him unable to obtain and retain employment, and he has 
submitted argument and evidence in this regard.  Inasmuch as 
these submissions indicate an intent to raise a claim of 
individual unemployability due to service-connected 
disability, the RO sent that veteran information regarding 
claims for total disability ratings based on individual 
unemployability due to service-connected disabilities (TDIU) 
as well as a VA Form 21-8940 in July 2000. 

Although the veteran checked a box on his March 1996 
substantive appeal, VA Form 9, requesting a Board hearing, it 
is noted that he actually wrote out a request for an RO 
hearing on that same form.  However, he failed to report for 
two RO hearings scheduled in response to this request.  The 
RO informed the veteran thereafter that if he wanted to 
reschedule the hearing a third time he would be required to 
provide good cause for not having attended the first two 
hearings.  The RO requested that the veteran provide 
documentation that he was sick as he had alleged when he 
canceled the first two hearings on short notice.  No such 
documentation has been provided.  Further, by VA letter dated 
in July 2000, the RO asked the veteran if he still wanted a 
hearing before a member of the Board, gave him options 
regarding such a hearing, and informed the veteran that if he 
did not contact them in this regard within 30 days from the 
date of the letter, it would be assumed that the veteran no 
longer wanted such a hearing.  No response was forthcoming, 
and the Board considers the hearing request withdrawn.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's diabetes, first manifest many years after 
service, is not related to his military service or to any 
incident of service.  

3.  The veteran's low back strain is manifested by range of 
motion consisting of forward flexion of 85 degrees with 
extension, side bending and rotation of 35 degrees, with pain 
at extremes of motion.  

4.  The veteran's residuals of injury to the right knee are 
manifested by a limp in addition to range of motion from zero 
to 120 degrees actively and to 130 degrees passively, with 
pain throughout motion and slight crepitation; the knee is 
stable on testing.

5.  In a May 1991 decision, the RO denied service connection 
for a left knee disorder, finding that no new and material 
evidence had been submitted to reopen a June 1983 decision of 
the Board that denied service connection for that disorder.  

6.  The evidence associated with the claims file subsequent 
to the May 1991 RO decision includes statements from the 
veteran and outpatient treatment records of left knee 
complaints and intermittent treatment; this evidence does not 
tend to establish a material fact which was not already of 
record at the time of the 1991 RO decision.  

7.  In an August 1991 rating decision, the RO denied service 
connection for hypertension.

8.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision includes statements from 
the veteran and outpatient treatment records related to 
treatment for hypertension; this evidence does not tend to 
establish a material fact which was not already of record at 
the time of the 1991 rating decision.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an increased evaluation for low back 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an increased evaluation for residuals of 
right knee injury are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  An unappealed May 1991 RO decision which denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

5.  The evidence received since the May 1991 decision is not 
new and material; thus, the claim for service connection for 
a left knee disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

6.  An unappealed August 1991 rating decision which denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

7.  The evidence received since the August 1991 decision is 
not new and material; thus, the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected low back and 
right knee disorders are each more than 10 percent disabling.  
He also urges that his diabetes mellitus is related to 
service.  Finally, he is attempting to reopen claims of 
service connection for a left knee disorder as well as 
hypertension.  In such cases, VA has a duty to assist the 
veteran in developing facts which are pertinent to that 
claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and statements and argument made by and on the 
veteran's behalf.  The VA has met the duty to identify 
evidence, as it has communicated to the veteran the need to 
submit evidence related to his treatment.  The Board has not 
been made aware of any additional relevant evidence which is 
available in connection with this appeal.  No further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.

I.  Service Connection

The veteran has urged that he developed diabetes as a result 
of his active service.  Service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and certain diseases, including 
diabetes mellitus and hypertension, become manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2000).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The veteran contends that he currently suffers from diabetes 
that is related to his active service.  Service medical 
records show no complaints, findings or diagnosis of 
diabetes.  Outpatient treatment records from the VA medical 
center in Wade Park include an August 1994 medical 
certificate showing a diagnostic impression of type II 
diabetes mellitus, newly diagnosed.  Additional treatment 
records show follow-up treatment for diabetes mellitus dating 
from that time.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
diabetes mellitus.  Diabetes was not shown in service or 
within one year of separation from service.  There was no 
chronic condition in service.  The veteran was not given a 
diagnosis of diabetes until 14 years after service.  There 
was no treatment or other evidence of continuity of 
symptomatology dating from service.  Further, no medical 
examiner has opined that the veteran's diabetes is related to 
service.  In sum, there is no competent medical evidence that 
the veteran's diabetes is related to service.  Although his 
contentions have been considered, they are found to be 
unsupported, contrary to the evidence of record and thus of 
limited probative value.  Thus, following a longitudinal 
review of the record, the Board concludes, as noted earlier, 
that the evidence is not evenly balanced for and against the 
veteran, but that the preponderance of the evidence is in 
fact against the claim.  Thus, service connection for 
diabetes mellitus is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

II.  Increased Rating Claims

The veteran contends that his service connected low back 
strain and his residuals of right knee injury warrant higher 
evaluations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (2000) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

A.  Low Back Strain

The veteran's service-connected low back strain has been 
evaluated as 10 percent disabling under Diagnostic Code 5295, 
which pertains to lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Service connection was granted for 
that disability in a January 1983 rating decision and a 10 
percent evaluation was assigned for that disability, 
effective from September 1980 under Diagnostic Code 5295.  
Diagnostic Code 5295 provides that lumbosacral strain with 
characteristic pain on motion is rated at 10 percent, while 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is rated at 20 percent, and severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is rated at 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  In addition, moderate 
limitation of motion of the lumbar spine is rated at 20 
percent, while severe limitation of motion is rated at 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  
Intervertebral disc syndrome, when moderate and characterized 
by recurring attacks, is rated at 20 percent; a 40 percent 
rating is for application when the condition is severe, with 
recurring attacks and intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  

VA treatment records show no treatment for the service-
connected low back strain.  A letter from the human resources 
department of a VA medical center dated in November 1999 
shows that the veteran was not offered employment as a file 
clerk at that facility because he could not perform medium 
level exertional work, involving lifting and carrying up to 
44 pounds, and repeated bending, due to his chronic 
lumbosacral strain.  

The veteran was afforded a VA examination in December 1999 
for the evaluation of his low back strain.  The report of 
that examination shows that the veteran complained of 
persistent, gradually worsening pain that at times would go 
into the left leg without tingling.  Flare-ups were not noted 
as the condition was described as chronic.  The veteran cited 
weather changes and heavy use as exacerbating factors.  The 
veteran did not wear a brace.  He had no history of surgery.  
The back was sore and tender and the veteran reported pain 
with palpation.  There was no muscle spasm, deformity, 
increased kyphosis or scoliosis.  Forward flexion was to 85 
degrees, while extension, bending and rotation was 35 
degrees.  There was pain with extremes of motion.  X-rays 
showed a normal lumbar spine.  The diagnosis was residuals of 
injury to the lumbosacral spine.  

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's low back strain is 
appropriately rated at 10 percent under Diagnostic Code 5295.  
There are no findings of significant limited motion of the 
lumbar spine.  There is, however, characteristic pain on 
motion as noted in the VA examination.  Such reported pain on 
extremes of motion and to palpation, with minimal limitation, 
are consistent with the 10 percent rating under Diagnostic 
Code 5295.  There has been no showing of muscle spasm on 
forward bending, or loss of lateral spine motion.  In fact, 
these motions were recorded on the VA examination report.  
There is also no evidence of osteoarthritic change in the 
lumbar spine, listing of the spine, or abnormal mobility on 
forced motion.  The Board also notes that the criteria for 
Diagnostic Codes 5292 and 5293 are not met, as there is no 
more than slight limitation of motion of the lumbar spine and 
there is no competent evidence of intervertebral disc 
syndrome.  

Primarily, the veteran's service-connected back strain is 
characterized by pain on extremes of motion and pain to 
palpation.  These findings are not productive of any 
appreciable functional limitation.  The Board notes that the 
VA examiner sufficiently described the veteran's pain 
contentions and in fact noted that the problem was chronic in 
nature rather than prone to flare-ups.  The functional nature 
of the condition was addressed adequately by the examiner.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the 
lumbar spine (Diagnostic Codes 5289, 5286), there is no basis 
for assignment of an evaluation in excess of the currently 
assigned 10 percent under any other code provision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2000).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by the most minimal 
objective pathology.  There is basically full range of motion 
and an absence of noted muscle weakness or spasm.  Pain with 
range of motion was described as present at extremes.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a higher evaluation.  The VA examiner noted 
minimal objective indicators of pain, and there was minimal 
functional loss due to pain.  Thus, while both the veteran 
and his representative argue that an increased rating based 
on pain is warranted, the Board finds that the preponderance 
of the evidence is against such a conclusion.  

B.  Right Knee

The veteran was granted service connection for the right knee 
in August 1981, and a 10 percent rating was assigned under 
Diagnostic Code 5257 for residuals of right knee injury.  
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight, recurrent subluxation or lateral instability of 
the knee, and a 20 percent rating is warranted for moderate, 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Other 
pertinent codes provide that a 20 percent rating is warranted 
if flexion is limited to 30 degrees or if extension is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261  (2000).  

VA outpatient treatment records dated from 1994 show minimal 
complaints of knee pain and no treatment for the left knee.  
The veteran was afforded a VA examination to evaluate the 
left knee in December 1999.  He reported chronic pain of the 
left knee since injury in 1980.  The veteran reported monthly 
flare-ups of the knee consisting of acute pain and swelling, 
and at other times giving way, locking, stiffness, locking 
and fatigability.  He reported that he sometimes had to have 
the knee drained.  The knee was affected by weather changes.  
The veteran used a cane to get around and had a limp.  He 
reported that he had not worked in some time because of the 
knee and back.  He reported difficulty with daily activities.  
On examination, there was pain, tenderness, and soreness 
reported in and around the knee.  There was mild crepitation 
with motion and pain with motion.  Range of motion was from 0 
to 120 degrees actively and 0 to 130 degrees passively, with 
pain throughout range of motion.  There was some medial and 
lateral tenderness, and some anterior tenderness.  There was 
no effusion.  The knee was stable to medial, lateral, 
anterior and posterior testing.  There was negative 
McMurray's.  X-ray of the right knee showed no significant 
abnormality, and the diagnosis was residual injury, right 
knee.  

Applying the pertinent law to the veteran's claim, the Board 
finds that there is no basis for an evaluation in excess of 
the currently assigned 10 percent rating for residuals of 
injury to the right knee.  With regard to Diagnostic Code 
5257, the record thus does not demonstrate more than slight, 
recurrent subluxation or lateral instability of the knee and 
there is no reference to moderate, recurrent subluxation or 
lateral instability of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The examiner found that the 
knee was stable to medial, lateral, anterior and posterior 
testing.  Further, the veteran's range of motion of the right 
knee is from 0 to 120 degrees for practical purposes.  Thus, 
the criteria for an increased evaluation under either 
Diagnostic Codes 5260 or 5261 are not met.  It is noted that 
38 C.F.R. § 4.71, Plate II, shows knee range of motion from 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2000).  Thus, the veteran has some painful, 
slightly limited motion which is consistent with the 10 
percent evaluation, but no more.

There are various diagnostic codes which the Board considered 
in order to determine whether the veteran is entitled to an 
increased evaluation.  As the veteran is rated with regard to 
stability of the knee, but there has been no finding of 
degenerative changes in that area, Diagnostic Code 5003 is 
not applicable.  Thus, the veteran is not, pursuant to 
VAOPGCPREC 23-97, entitled to a separate rating for 
instability and arthritis (with limited or painful motion).  

The most recent opinion by a VA examiner indicates that the 
knee is generally stable and that the right knee disability 
is characterized primarily by pain and tenderness.  The 
examination, which involved a thorough review of the 
veteran's medical history is, in the opinion of the Board, 
entitled to considerable probative weight.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no basis for assignment of 
an evaluation in excess of the currently assigned 10 percent 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (2000).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has again considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by only minimal 
pathology.  There is good range of motion and an absence of 
muscle weakness.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
evaluation.  Additionally, the lack of treatment does not 
support the veteran's contentions inasmuch as he alleges 
functional restrictions due to pain.  


C.  Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that either 
of the service-connected disabilities under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned 10 percent evaluations), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran has shown 
that he was not qualified for a job as a file clerk due to 
his low back disability, this job reportedly required 
moderate exertional activities such as lifting and carrying 
up to 44 pounds.  The Board does not find that the veteran's 
inability to qualify for a job at that exertional level 
renders the rating schedule impractical in this case.  In 
fact such a restriction is consistent with the veteran's 
current level of disability.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claims for increased ratings, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence Claims

A.  Left Knee Disorder

The veteran initially filed a claim for service connection 
for a left knee disorder in September 1982.  In June 1983, 
following an RO denial and an appeal, the Board denied 
service connection for a left knee disorder.  In doing so, 
the Board cited service medical records, which reflected no 
treatment or findings for a left knee injury and in fact 
noted that post-service records showed a post-service injury 
to the left knee in May 1982 incurred while playing 
basketball.  The Board denied the claim on the basis that 
there was no competent evidence that the left knee injury was 
incurred in service and because there was no evidence that 
the service-connected right knee disorder caused the left 
knee disorder.  The Board decision was final when issued.  
See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a), 20.1100 (2000).  However, in December 1990, the 
veteran attempted to reopen the claim, submitting a written 
statement.  However, the RO denied his claim in May 1991, 
finding that new and material evidence had not been submitted 
to reopen the claim for a left knee disorder.  The veteran 
was apprised of his appellate rights but did not appeal that 
decision within one year.  The decision of the RO in May 
1991, which was unappealed and which declined to reopen the 
claim, is the last final decision on the matter, and thus 
this decision subsumes the earlier one and became the last 
final decision in this matter.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a), 20.1105 (2000).

The veteran is now attempting to reopen that previously 
denied claim of service connection for a left knee disorder.  
The May 1991 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the May 1991 denial includes written 
statements from the veteran alleging that his left leg was 
injured at Camp Lejeune in 1979 and that he was treated 
there.  In response to the veteran's assertions, the RO, as 
noted in the January 1996 Statement of the Case, attempted to 
obtain additional service medical records to substantiate the 
veteran's claim.  However, despite these attempts to assist 
the veteran, no records have been forthcoming.  The evidence 
added to the claim also includes records of ongoing treatment 
for other conditions in addition to records of complaints of 
left knee pain.  However, none of these records contains an 
opinion that a current left knee injury or disorder is 
related to service or any incident of service.  VA 
examination reports do not address the issue of a left knee 
disorder.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

As noted above, the Board observes that the VA has met its 
duty to assist the veteran as set forth in the Act.  By 
virtue of the statement of the case, and the guidance 
provided through the correspondence from VA, the veteran has 
been afforded notice of the evidence needed to complete his 
claim.  The RO has attempted to help the veteran by searching 
for additional service medical records.  No further action is 
needed to comply with the VA's obligations under the Act.  

The question of whether evidence is "new and material" is 
still analyzed under 38 C.F.R. § 3.156(a), and requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board finds the additional treatment records to be not 
new and material, as they fail to bear directly and 
substantially upon the specific matter under consideration.  
The records do not tend to establish that the veteran has 
current residuals of a left knee injury incurred in service 
or otherwise related to service.  Rather, they are consistent 
with earlier findings in the record showing post-service 
treatment of a left knee problem.  The records are not new 
and so significant that they must be considered in order to 
fairly decide the merits of the claim.  Thus, the test for 
new and material evidence set forth in 38 C.F.R. § 3.156 has 
not been met.  VA examination reports do not address the 
issue of a left knee disorder and thus are not relevant or 
probative.  

Further, the veteran's statements reiterate the earlier 
contentions that the left knee was injured in service.  This 
was a fact alleged at the time of the last final decision.  
The claim was denied because there was no medical evidence 
showing a left knee injury in any way related to service.  
The lay statements do not change this fact.  Thus, the test 
for new and material evidence set forth in 38 C.F.R. § 3.156 
has not been met with this evidence.  

In sum, the evidence added since the May 1991 final decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for a left knee injury.  
38 C.F.R. § 3.156(a).  Thus, the Board finds that new and 
material evidence has not been submitted.  The claim is not 
reopened.

B.  Hypertension

The veteran initially filed a claim for service connection 
for hypertension in June 1991.  In August 1991, the RO denied 
service connection for hypertension.  In doing so, the RO 
cited service medical records, which reflected no treatment 
or findings for hypertension and no post-service evidence of 
hypertension within one year of service.  The RO found that 
the veteran's later development of hypertension was too 
remote in time to establish service connection for 
hypertension.  The RO informed the veteran of the decision 
and his appellate rights.  No appeal was received, and the 
decision became final in one year from the date of notice of 
that determination.  The unappealed rating decision in August 
1991 is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a), 20.1105 (2000).

The veteran is now attempting to reopen that previously 
denied claim of service connection for hypertension.  The 
August 1991 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

The evidence added to the record since the last final 
decision includes additional VA treatment records dating from 
1991, VA examination reports, and statements from the 
veteran.  The VA examination reports do not address the issue 
of hypertension and thus are not relevant or probative.  
Treatment records show ongoing medication for hypertension.  
The veteran sought treatment for hypertension in August 1994.  
His blood pressure readings were noted to be elevated when he 
sought treatment for other conditions, and he was noted to be 
taking medicine for hypertension.  

The Board again observes that the VA has met its duty to 
assist the veteran as set forth in the Act.  By virtue of the 
statement of the case, and the guidance provided through the 
correspondence from VA, the veteran has been afforded notice 
of the evidence needed to complete his claim.  No further 
action is needed to comply with the VA's obligations under 
the Act.  

As noted, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  In this case, the Board 
finds the additional treatment records to be not new and 
material, as they fail to bear directly and substantially 
upon the specific matter under consideration.  The records do 
not begin to establish that the veteran's hypertension is in 
any way related to service.  Rather, they are consistent with 
earlier findings in the record showing post-service treatment 
of hypertension.  The records are not new and so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Thus, the test for new and material 
evidence set forth in 38 C.F.R. § 3.156 has not been met.  

Moreover, the veteran's statements reiterate the earlier 
contentions that hypertension is related to service.  Again, 
this was a fact alleged at the time of the last final 
decision.  The claim was denied because there was no medical 
evidence showing a connection between service and 
hypertension which first manifested over a year after 
service.  The lay statements do not change this fact.  Thus, 
the test for new and material evidence set forth in 38 C.F.R. 
§ 3.156 has not been met with this evidence.  

In sum, the evidence added since the August 1991 final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for 
hypertension.  38 C.F.R. § 3.156(a).  Thus, the Board finds 
that new and material evidence has not been submitted.  The 
claim is not reopened.



ORDER

Service connection for diabetes mellitus is denied.

An increased rating for low back strain is denied.

An increased rating for residuals of a right knee injury is 
denied.  

New and material evidence not having been presented to reopen 
a claim of service connection for a left knee disorder, that 
claim remains denied.

New and material evidence not having been presented to reopen 
a claim of service connection for hypertension, that claim 
remains denied.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

